Citation Nr: 9931126	
Decision Date: 10/12/99    Archive Date: 11/12/99

DOCKET NO.  98-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for bilateral knee 
disabilities.  

3.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1971.  



FINDINGS OF FACT

1.  Competent evidence of heart disease in service or of its 
presence to a compensable degree within one year following 
service, or of a nexus between service and current heart 
disease has not been presented.  

2.  Competent evidence of a nexus between service and the 
veteran's current knee disabilities has not been presented.  

3.  Competent medical evidence of a current diagnosis of 
PTSD, of PTSD in service or of a nexus between PTSD and 
service has not been presented.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for heart disease has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Well-grounded claims of entitlement to service connection 
for bilateral knee disabilities have not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for PTSD has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran asserts that while serving on active duty he 
incurred heart disease, disabilities of both knees, and PTSD.  
He argues that in the late 1960's he suffered his first heart 
attack and then had another in 1993.  He claims that during 
service, and in particular when he was doing parachute jumps, 
he repeatedly injured his knees, and as a result has had the 
left knee replaced and will probably have to replace the 
right knee as well.  Regarding PTSD, he explains he had 
combat experiences of which he suffers flashbacks.  

His service medical records reveal that he reported chest 
pain in April 1953 following an automobile accident.  The 
diagnosis for the chest pain was muscle strain.  An 
electrocardiogram performed in 1969 yielded results 
interpreted by the examiner to be normal.  A March 1971 
examination report prepared incident to his retirement from 
active duty noted his report of a 1967 myocardial infarction 
in Germany.  Upon further investigation, the following was 
reported:  

The [veteran] was in good health until 
the episode of his "heart attack" in 
1967.  This episode is poorly described 
by the [veteran] and, indeed, probably 
was not a myocardial infarction.  The 
[veteran] was hospitalized for one week, 
was discharged on no medications, and one 
month later, had a Master's Test done 
which was negative, allegedly.  The fact 
that a Master's Test was done makes us 
think that his doctors in Germany doubted 
that he had a myocardial infarction.  
Unfortunately, his records of the 
hospitalization are lost, but with all 
the facts taken into consideration, it is 
highly unlikely that he had a myocardial 
infarction . . .  [The veteran] is 
asymptomatic, except for a vague, 
fleeting, mild ache under the left axilla 
lasting 2 minutes and occurring 2 or 3 
times monthly.  This ache is not 
precipitated by any activity and ceases 
spontaneously.  The [veteran] is on no 
medication and denies a past history of 
heart disease, high blood pressure, 
peptic ulcer disease or diabetes 
mellitus.  

Upon examination, blood pressure was 120/80, pulse was 80 and 
regular.   The point of maximal impulse was in the 5th left 
intercostal space at the midclavicular line.  Heart rate was 
80 and regular.  There was a question of an intermittent S4 
versus a split S1 and a physiologic S3 was present.  S2 was 
physiologically split.  There were no murmurs or bruits.  The 
jugular venous pulse was normal.  The diagnostic impressions 
were:  1.  Doubt past history of myocardial infarction;  
2.  Probably no heart disease.  The findings of 
electrocardiograms conducted in service were characterized as 
normal.  Following service, electrocardiograms conducted in 
1982 and 1983 in response to the veteran's complaints of 
chest pain was interpreted to show normal results.  Heart 
disease was not detected until July 1993, when the veteran 
suffered a myocardial infarction and underwent a four-vessel 
coronary artery bypass graft.  

Service medical records reveal that the veteran was treated 
in 1956 for a right knee sprain, but contain no reference to 
complaints of or treatment for left knee problems.  In a re-
enlistment examination conducted in May 1963 the veteran 
reported having undergone an operation on his right knee.  
The examiner added "[e]xploration of right popliteal space.  
Treated USAH, Ft Sill, Okla [December 1961]."  It is not 
clear if the records of that operation were available to the 
examiner in May 1963, but they are not in the record 
currently before VA.  In a report of examination prepared in 
1969 the veteran reported no knee problems.  On separation 
examination conducted in 1971 both knees were characterized 
as normal.  Following service, the first records of knee 
problems reveal 1976 treatment for left knee pain of 3 days 
duration.  X-rays of the left knee were ordered.  In 1986 
minimal degenerative spurring in the left knee was noted, and 
after arthroscopic surgery, in 1994 the veteran underwent a 
total left knee replacement.  The first indication of a right 
knee problem following service appears in 1982, when 
degenerative changes were diagnosed.  In 1993 arthroscopy was 
performed on that knee.  

The veteran's service medical records contain no reference to 
complaints of, treatment for or diagnosis of a psychiatric 
condition that might be characterized under the current 
psychiatric nomenclature as PTSD.  The post-service medical 
records likewise contain no reference to complaints of, 
treatment for or diagnosis of PTSD.  

In January 1997 the veteran filed a claim seeking entitlement 
to service connection for heart disease, bilateral knee 
disabilities, and PTSD.  He was asked to provide additional 
information regarding those claims, and did so.  He explained 
that his squad leader, Sgt. "I", was killed while at the 
veteran's side, and that the veteran himself killed many of 
the enemy that day.  In an August 1997 rating decision the 
Regional Office (RO) denied service connection for heart 
disease, knee disabilities, and PTSD.  The veteran expressed 
written disagreement with that determination, and was 
provided a Statement of the Case in July 1998 in which it was 
explained that the claim for heart disease was not well 
grounded because, despite the veteran's assertion otherwise, 
there was no evidence he had heart disease in service, within 
one year following service, nor was there any evidence that 
suggested there was a relationship between the veteran's 
current cardiac problems and service.  It was further 
explained that the knee disabilities claim was not well 
grounded because there was no medical nexus opinion linking 
current disability with service.  The PTSD claim was denied 
because there was no competent evidence that the veteran has 
PTSD.  He filed a substantive appeal in August 1998.  

At a hearing before the undersigned in July 1999 the veteran 
testified that he had a heart attack in the late 1960's, and 
then again in 1993.  He added that he was treated for heart 
problems in 1991 and 1992.  He explained that he hurt both 
knees inservice during landings following parachute jumps, 
but did not dare report for treatment in the "DZ."  He 
added that he did have knee surgery in service at Fort Sill 
once, and that he is in constant knee pain.  Treatment 
following service includes arthroscopic surgery on both knees 
and a total knee replacement of the left knee.  His right 
knee will also require replacement in the future.  The 
veteran testified that when he underwent the right knee 
surgery at Fort Sill, the physician there told him the knee 
was injured by being banged around over the years.  Regarding 
his PTSD, the veteran testified that he has a Combat 
Infantryman's Badge, earned during his service in Korea.  He 
stated that when he first came back from Korea he woke his 
wife at night by screaming and hollering, reliving those 
stressful events.  At the hearing, the veteran submitted a 
letter in support of his claim from his ex-wife, to whom he 
was married during 9 of his 22 years of service.  She 
reported that she recalled the veteran underwent knee surgery 
at Fort Sill in the early 1960's as the result of parachute 
landings.  She added that in 1969 the veteran was treated for 
a myocardial infarction while in Germany.  


Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  For veterans who served 90 
days or more during a period of war, if a chronic disease 
such as arteriosclerosis, arthritis or psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service, such disease 
will be considered to have been incurred or aggravated by 
such service, notwithstanding there is no record of evidence 
of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for Department of Veterans 
Affairs (VA) benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).   

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

In the case of a veteran engaged in combat, the Secretary 
shall accept as sufficient proof of service connection for 
any disease or injury alleged to have occurred in or 
aggravated by such service satisfactory lay or other evidence 
of incurrence or aggravation if consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such in service, and shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. 1154(b).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 


Analysis
Service connection for a heart disorder.
The veteran was diagnosed with vertebral artery occlusion, 
vertebrobasilar transient ischemic attack, hypertension and 
coronary artery disease in 1993.  Accordingly, the first step 
of ascertaining whether the veteran has presented a well-
grounded claim has been met.  Caluza.  

With regard to the remaining steps of the Caluza analysis, 
the Board of Veterans' Appeals (Board) notes that although 
the veteran asserts he had a heart attack inservice and was 
next treated for heart problems in 1991 or 1992, his service 
medical records show that an investigation into whether he 
had a heart attack in service was conducted and revealed he 
did not have one and that he probably had no heart disease in 
service.  His post-service medical records do not contain 
diagnoses or treatment for heart problems until July 1993, 
when he did suffer a heart attack.  With regard to the third 
step of the Caluza analysis, there is no opinion from 
medically trained personnel that asserts that the veteran's 
current cardiac problems are related to service, or were 
present in service or to a compensable degree during the year 
following separation from active duty.  Although the veteran 
asserts he had a heart problem in service that led to his 
1993 heart attack, he has not established that he is 
medically trained and therefore is not capable of providing 
credible evidence on a medical matter.  As a layperson he is 
qualified only to provide competent evidence of the symptoms 
he experienced, not of the diagnosis of an in-service disease 
or injury, or of a nexus between a current diagnosis and an 
in-service disease or injury.  Falzone v. Brown, 8 Vet. App. 
398 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In the absence of 
medical evidence of the presence of a heart disability in 
service or to a compensable degree within one year following 
service, and in the absence of medical evidence providing a 
nexus between a current disability and service, this claim is 
not well grounded.  

Based on the foregoing determination that the claim is not 
well grounded, VA has no duty to assist.  38 U.S.C.A. 
§ 5107(a); Slater v. Brown, 9 Vet. App. 240 (1996); Epps.  

Service connection for bilateral knee disabilities.  
The record reflects that the veteran suffers from bilateral 
knee disabilities.  In particular, he has had a total left 
knee replacement, and although the record does not establish 
that his right knee has been replaced, degenerative joint 
disease of that joint has been diagnosed and treated since 
1982 and the veteran testified that his right knee would 
require replacement.  Based on the foregoing, the Board finds 
that the first step of the Caluza test for ascertaining 
whether a veteran has presented a well-grounded claim, a 
medical diagnosis of a current disability, has been met.  

With regard to the second step of that analysis, the 
veteran's service medical records contain entries referring 
to treatment for the right knee in 1961, although those 
actual treatment records are not available.  As noted above, 
his service medical records contain no reference to treatment 
for complaints of left knee problems.  However, the veteran 
and his wife explained that he injured his knees during 
parachute landings.  He did not elaborate on whether those 
landings occurred during combat; if they did, his assertion 
regarding inservice incurrence would be entitled to 
consideration under 38 U.S.C.A. § 1154(b).  For purposes of 
ascertaining whether this claim is well grounded, the Board 
will assume that the incidents in which the veteran injured 
his knees occurred during combat, and therefore the 
circumstances of combat did not permit him to seek treatment 
contemporaneous with the injury.  Accordingly, the Board 
finds that the second step of the Caluza analysis has been 
met.  

With regard to the third step, which requires medical 
evidence of a nexus between the in-service injury or disease 
and the current disability, the Board notes that there is 
none.  To date no medical professional has opined that the 
veteran currently suffers from knee disabilities that were 
incurred or aggravated in service.  As the United States 
Court of Appeals for Veterans Claims (Court) recently pointed 
out in Kessell v. West, No. 98-772 (U.S. Vet. App. Sept. 20, 
1999) (en banc), such medical nexus evidence is necessary 
even when a combat veteran has been afforded the relaxed 
evidentiary requirement regarding service incurrence or 
aggravation.  As the veteran and his wife have not 
established that they are medically trained, they are not 
competent to provide medical evidence regarding a nexus, and 
as the veteran has submitted no competent evidence from 
medically trained personnel providing evidence of the 
existence of a nexus between a current disability and 
service, the Board finds that this claim of entitlement to 
service connection for knee disabilities is likewise not well 
grounded.  Falzone; Espiritu.  Until the veteran submits a 
well-grounded claim, VA has no duty to assist him in 
developing his claim.  38 U.S.C.A. § 5107(a); Epps; Slater.  

Service connection for PTSD.  
The veteran has submitted no medical diagnosis of PTSD.  As 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims, held in 
Brammer, in the absence of proof of a current disability the 
claim is not well grounded.  The veteran's service medical 
records and post-service medical records contain no diagnosis 
of PTSD made by medical personnel.  The veteran asserts he 
suffers from the disorder, and identified several combat 
incidents that he asserts caused PTSD; however, he is not 
medically trained and so is not competent to provide a 
medical diagnosis.  Falzone; King; Espiritu.  Similarly, he 
is not qualified to provide an opinion that can be considered 
competent evidence of the existence of a nexus between the 
PTSD he has diagnosed and events in service.  

Based on the foregoing, the Board finds the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for PTSD.  Caluza; Brammer.  Until he does so, VA 
has no duty to assist him in developing that claim.  
38 U.S.C.A. § 5107(a); Epps; Slater. 


ORDER

1.  A well-grounded claim of entitlement to service 
connection for a heart disability not having been presented, 
this claim is denied.  

2.  A well-grounded claim of entitlement to service 
connection for disabilities of the knees not having been 
presented, this claim is denied.


3.  A well-grounded claim of entitlement to service 
connection for PTSD not having been presented, this claim is 
denied.


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

